United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3667
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *    Appeal from the United States
                                         *    District Court for the
      v.                                 *    Western District of Missouri.
                                         *
Christopher Randal Manning,              *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 9, 2008
                                 Filed: July 11, 2008
                                  ___________

Before MELLOY, BEAM, and BENTON, Circuit Judges
                           ___________

PER CURIAM.

       Christopher Randal Manning, having previously been sentenced for violating
supervised release, stipulated to a second violation of supervised release. The district
court1 revoked his supervised release and imposed the maximum sentence of 24
months imprisonment, under 18 U.S.C. § 3583(e)(3). Manning appeals, asserting
procedural unreasonableness. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      This court reviews for abuse of discretion a sentence within the bounds of
section 3583(e)(3). United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008).

      1
      The Honorable Fernando J. Gaitan, Jr., Chief United States District Judge for
the Western District of Missouri.
This court reviews procedural sentencing errors for plain error when, as here, the
defendant fails to object in the district court. See United States v. Burnette, 518 F.3d
942, 946 (8th Cir. 2008), petition for cert. filed (U.S. June 4, 2008) (No. 07-11317).

      Manning argues the district court did not adequately consider and articulate the
relevant factors under 18 U.S.C. § 3553(a) and Chapter 7 of the United States
Sentencing Guidelines.

       A sentence is procedurally unreasonable if the court fails to consider the §
3553(a) factors or fails to adequately explain the chosen sentence. Gall v. United
States, 128 S. Ct. 586, 597 (2007). The district court does not have to make specific
findings, and all that is normally required is evidence that the court was aware of the
relevant § 3553(a) factors. Perkins, 526 F.3d at 1110. The court is not required to
categorically rehearse each § 3553(a) factor as long as they were clearly considered.
United States v. Austad, 519 F.3d 431, 436 (8th Cir. 2008).

       Here, the record reveals the court’s awareness of the relevant § 3553(a) factors.
The court was familiar with Manning’s history, characteristics, and conduct because
it imposed Manning’s initial sentence for bank fraud and revoked his supervised
release for the first violation. See Perkins, 526 F.3d at 1111. Further, Manning’s
counsel informed the court that the “Chapter 7 range is twelve to eighteen months”
while the government recommended the maximum of 24 months. See United States
v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005) (finding sufficient consideration of the
Chapter 7 policy statements where “the district court was made aware of both the
suggested range under Chapter 7 of the Guidelines and the statutory maximum
sentence” through counsel’s arguments). The court concluded “given the conduct of
this defendant, that an extreme sentence would be appropriate.” The court adequately
explained the chosen sentence.

      The judgment is affirmed. See 8th Cir. R. 47B.

                        ______________________________


                                          -2-